             Case 3:21-cv-00757-JD Document 24 Filed 03/10/21 Page 1 of 5




 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
 3   ALEXIS M. WOOD (SBN 270200)
     alexis@consumersadvocates.com
 4   KAS L. GALLUCCI (SBN 288709)
 5   kas@consumersadvocates.com
 6   651 Arroyo Drive
     San Diego, California 92103
 7   Telephone: (619) 696-9006
 8   Facsimile: (619) 564-6665
 9   Attorneys for Plaintiff and the Proposed Class
10
11                      UNITED STATES DISTRICT COURT
12                    NORTHERN DISTRICT OF CALIFORNIA
13
     JENNIFER CHEN, individually and on Case No.: 4:21-cv-01485
14   behalf of all others similarly situated,
15                                            PLAINTIFF’S ADMINISTRATIVE
                          Plaintiff,          MOTION TO CONSIDER
16                                            WHETHER CASES SHOULD BE
17         v.                                 RELATED
18   FLO HEALTH, INC.                          COMPLAINT FILED: MARCH 2,
19                                             2021
20                     Defendant.

21
22
23
24
25
26
27
28

     Chen v. Flo Health, Inc., Case No. 4:21-cv-01485
     PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER
     CASES SHOULD BE RELATED
              Case 3:21-cv-00757-JD Document 24 Filed 03/10/21 Page 2 of 5




 1         Pursuant to Local Rule 3-12, Plaintiff Jennifer Chen files this administrative

 2   motion to consider whether case Chen v. Flo Health, Inc., 4:21-cv-01485-KAW,
 3   should be related to cases Frasco v. Flo Health, Inc., 3:21-cv00757-SK, Wellman v.
 4   Flo Health, Inc., 4:21-cv-01099-KAW, and Pietrzyk v. Flo Health, Inc., 3:21-cv-
 5   01141-SK. The Frasco, Wellman, Pietrzyk, and Chen matters are pending in this
 6   District. Cases are related when “(1) [t]he actions concern substantially the same
 7   parties, property, transaction or event; and (2) [i]t appears likely that there will be an
 8   unduly burdensome duplication of labor and expense or conflicting results if the
 9   cases are conducted before different judges.” L.R. 3- 12(a). Plaintiffs in all four of
10
     the above-referenced actions consent to this motion.
11
                          STATEMENT OF RELEVANT FACTS
12
           The above-mentioned actions concern substantially similar parties, arise from
13
     the same set of facts, and assert similar causes of action. Specifically, Plaintiffs in
14
     all cases assert nearly identical claims against Defendant Flo Health Inc.
15
     (“Defendant” or “Flo Health”) and all seek to represent a class of users of Flo
16
     Health’s Flo Period & Ovulation Tracker (“Flo App” or “App”).
17
18         Plaintiffs allege that in order to use the Flo App, millions of users—including

19   Plaintiffs and the Class—provide Flo Health with personally identifying information
20   (e.g., their names, email addresses, dates of birth, and places of residence), along
21   with intimate details about their sexual health, menstruation cycles, gynecological
22   health, and physical well-being. Plaintiffs allege further that Defendant assured users
23   in its privacy policy that it does not share this intimate personal information.
24   However, these assurances were patently false: Flo Health had spent years disclosing
25   the intimate health data that users entered into the Flo App to dozens of third parties,
26   including major advertising companies such as Facebook, Inc. and Google, LLC,
27   who were free to use this data for their own purposes.
28

                                              1
     Chen v. Flo Health, Inc., Case No. 4:21-cv-01485
     PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER
     CASES SHOULD BE RELATED
              Case 3:21-cv-00757-JD Document 24 Filed 03/10/21 Page 3 of 5




 1         Plaintiffs’ overlapping claims against Flo Health include common law

 2   invasion of privacy – intrusion upon seclusion, breach of contract, breach of implied
 3   contract (in the alternative), unjust enrichment (in the alternative), violation of the
 4   Stored Communications Act (18 U.S.C. § 2702), and violations of the California
 5   Confidentiality of Medical Information Act.
 6                                        ARGUMENT
 7         In consideration of substantial similarities between the Frasco, Wellman,
 8   Pietrzyk, and Chen matters, judicial economy is best served if the cases are related.
 9   The Court, parties, their counsel, and witnesses will be able to conserve resources
10
     by avoiding duplicative discovery. In addition, with common issues of law and fact
11
     in all cases, the risk of inconsistent pre-trial rulings will be prevented if the cases are
12
     coordinated with one another and overseen by one judge.
13
                                         CONCLUSION
14
            Accordingly, Frasco, Wellman, Pietrzyk, and Chen should be related
15
     pursuant to Local Rule 3- 12, and the Chen matter should be reassigned to the
16
     Honorable Sallie Kim.
17
18
19   DATED: March 10 , 2021             Respectfully submitted,
20                                      /s/ Ronald A. Marron
21                                      Ronald A. Marron
                                        LAW OFFICES OF RONALD A. MARRON
22
                                        RONALD A. MARRON
23                                      ron@consumersadvocates.com
24                                      ALEXIS M. WOOD
                                        alexis@consumersadvocates.com
25                                      KAS L. GALLUCCI
26                                      kas@consumersadvocates.com
                                        651 Arroyo Drive
27                                      San Diego, California 92103
28                                      Telephone: (619) 696-9006

                                              2
     Chen v. Flo Health, Inc., Case No. 4:21-cv-01485
     PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER
     CASES SHOULD BE RELATED
           Case 3:21-cv-00757-JD Document 24 Filed 03/10/21 Page 4 of 5




 1                              Facsimile: (619) 564-6665

 2                              Attorney for Plaintiff and the Proposed Class
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
     Chen v. Flo Health, Inc., Case No. 4:21-cv-01485
     PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER
     CASES SHOULD BE RELATED
              Case 3:21-cv-00757-JD Document 24 Filed 03/10/21 Page 5 of 5




 1                            CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that on March 10, 2021, I was authorized to
 3   electronically file the foregoing with the Clerk of Court using the CM/ECF system,
 4   which will send a Notice of Electronic Filing to all counsel of record.
 5
 6
 7                                                              /s/ Ronald Marron
                                                                  Ronald Marron
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
     Chen v. Flo Health, Inc., Case No. 4:21-cv-01485
     PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER
     CASES SHOULD BE RELATED
